Citation Nr: 1210402	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1998 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appellant testified before the undersigned Veterans Law Judge at a November 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in February 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

Additional evidence was submitted after the most recent supplemental statement of the case was issued in January 2012.  The Veteran's representative specifically waived consideration of that evidence by the RO in February 2012 written argument.  38 C.F.R. § 20.1304 (2011).  


FINDING OF FACT

The competent evidence of record demonstrates that Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment as a result of the severity of his service-connected disabilities.  Initially, the Board notes service connection has been awarded for status post operative fracture of the right ankle, major depressive disorder, and hypogonadism.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology will be considered as one disability for the purposes of one 60 percent disabling or one 40 percent disability.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

As noted above, the Veteran is service-connected for status post operative fracture of the right ankle, evaluated as 40 percent disabling; major depressive disorder, as secondary to the service-connected right ankle disability, evaluated as 30 percent disabling; and hypogonadism, as secondary to the service-connected right ankle disability, evaluated as 10 percent disabling.  As each of the Veteran's service-connected disabilities result from a common etiology, namely, service-connected status post operative fracture of the right ankle, the Veteran's disability evaluation meets the criteria for schedular consideration of TDIU.  Id.  

The Board notes that service connection for hypogonadism was awarded with an initial 10 percent evaluation effective April 30, 2010.  See August 2010 rating decision.  However, the Board observes that, even absent compensation for hypogonadism prior to April 30, 2010, the Veteran's service-connected right ankle disorder and major depressive disorder result of a common etiology and, evaluated as 40 percent and 30 percent disabling respectively, would combine to a 60 percent evaluation.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular criteria for TDIU benefits throughout the appeal period.

Consequently, the remaining question in the instant case is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The Veteran contends he has been unable to work since approximately 2008 due to his service-connected disabilities.  Specifically, he contends that his service-connected right ankle disability and associated hypogonadism prevents him from performing the types of physical labor he previously performed, whereas his service-connected major depressive disorder prevents him from performing more sedentary employment, as he is unable to concentrate due to his depression.  See, e.g., Board hearing transcript at 18-20.

Vocational rehabilitation records indicate the Veteran began, but did not complete, a college degree at various institutions.  Following service discharge, the Veteran worked at several part-time and full-time jobs, including among others as a phlebotomist, an emergency medical technician (EMT), delivery driver.  VA treatment records provide a history of ongoing treatment for his service-connected physical and psychiatric disabilities.  

The evidence of record contains conflicting medical opinions regarding the Veteran's employability.  In this regard, an undated statement from Dr. R.R., a VA physician, notes the Veteran's service-connected disabilities, and associated ongoing medical care, may interfere with his ability to work.  Likewise, a March 2010 statement from B.H., a VA Licensed Clinical Social Worker (LCSW) notes the Veteran has had gross impairment in functioning and marked memory disturbances and is often unable to care for activities of daily living.  Based on such symptomatology, B.H. opined that the Veteran's symptoms have increased in severity and chronicity over time and render the Veteran totally and permanently disabled and unemployable.  B.H. provided subsequent statements in November 2010, July 2011 and January 2012, in which she further discussed the Veteran's symptomatology, and in each statement reiterated her opinion that the Veteran remains unemployable.  Finally, a September 2010 statement from J.N., a VA Nurse Practitioner and psychiatric provider also discusses the Veteran's symptomatology related to his depressive disorder, and again notes the Veteran is "often unable to take care of activities of daily living."  J.N. stated that the Veteran "has been unable to work for some period of time and is considered to be totally and permanently disabled."  

The Veteran was provided VA examinations in April 2011 to address the issue of his employability.  An April 2011 VA orthopedic examination discussed the Veteran's service-connected right ankle disability and hypogonadism, and found that, while it would be difficult for the Veteran to perform heavy, intensive physical labor, it would not be unforeseeable that he could perform light or medium work in regards to the right ankle.  The VA examiner also opined that the Veteran could perform sedentary work, noting his past employment history.  An April 2011 psychiatric examiner also noted the Veteran's history, and opined that it is less likely as not that the Veteran is unable to obtain or retain employment due to his service-connected major depressive disorder, noting that symptomatology has not increased since active service.

Finally, as noted above, the Veteran's claim was referred to the Director of Compensation and Pension for review.  Following a review of the claims folder, including the Veteran's employment and medical history, and the April 2011 VA examinations discussed above, the Director issued a memorandum in September 2011, determining that the evidence does not establish that the Veteran is unemployed and unemployable by reason of his service-connected disabilities and, therefore, entitlement to TDIU is not warranted.

In deciding whether the Veteran's service-connected disabilities render him unemployable, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In considering the negative opinions of record, the Board observes neither April 2011 VA examination, nor any other examination of record, considered all of the Veteran's service-connected disabilities when rendering their negative opinions.  Rather, the psychiatric examination rendered an opinion based solely on service-connected major depressive disorder, and the orthopedic examination based the opinion solely on the Veteran's physical disabilities.  Furthermore, the Board observes the VA psychiatric examiner noted the Veteran's major depressive disorder has not increased in symptomatology.  However, the Board notes the competent medical statements submitted in support of the Veteran's claim clearly indicate the Veteran's psychiatric symptomatology has undergone a chronic increase in severity, and the Board notes the record indicates the Veteran has attempted suicide on multiple occasions.

Overall, the Board finds that the positive evidence outweighs the negative evidence in support of assigning TDIU.  To this end, the Board finds the evidence of record demonstrates that symptomatology related to the Veteran's major depressive disorder have undergone a chronic increase in severity, and this disability, in conjunction with his other service-connected disabilities, prevents him from securing gainful employment.  38 C.F.R. §§ 3.341(a) , 4.16, 4.19.

The Board is satisfied that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  Accordingly, for the foregoing reasons, the Board finds that the evidence supports a finding that TDIU is warranted.  


ORDER

Entitlement to a total disability evaluation based upon individual unemployability is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


